Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 7-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the features of independent claim 1 wherein a soluble mask layer  is recessed by about 70% to about 90% using reactive ion etching followed by wet etching to form an undercut portion so that a glassy carbon film is deposited by PECVD on the masked substrate so that exposed top surfaces of the substrate below the undercut portion remain between sidewalls of the carbon material and sidewalls of the remaining portions of the soluble mask layer.
The closest prior art is Kassegne, US 2016/0073920 A1, Luo, CN 102618841 A, Sheldon, US 4,614,564, Tanaka, US 2011/0089141 A1, Jung, US 2014/0024219 A1, Xu, US 2010/0006812 A1, Kalijadis, “The Effect of Boron Incorporation on the Structure and Properties of Glassy Carbon”, 2011, Bajorek, US 2004/0209470 A1, Totani, US 2018/0145226 A1, and Kusakawa, S62-117365 A.
Kassegne teaches forming a pattern of glassy carbon electrodes on a substrate by pyrolyzing a polymer precursor or carbon-containing material (abstract, 0015, 0091, and Fig. 11).
Luo provides the suggestion of forming boron-doped glassy carbon electrodes by CVD because it is a simple process with high production efficiency (pg. 1-4).

Tanaka and Jung provide the suggestion of including a third mask layer comprising titanium (hard mask) because Tanaka indicates that in forming MEMs devices it is desirable to provide multiple masking layers (abstract, 0013, 0021, 0024, and 0082) and Jung indicates that a desirable masking structure includes a titanium layer, a SiN layer, and a silica layer (abstract, 0041, 0042, 0044, 0067, 0093, 0098, and Fig. 17).
Xu provides the suggestion of depositing the boron-doped glassy carbon film by PECVD since it offers benefits over thermal CVD such as reduced thermal budget, broad process windows, adjustable programming voltages and currents, and tailored interfaces (abstract, 0023-0025, 0027, 0031, 0039-0040, and 0060). 
Further, Luo suggests using a C1-C5 carbon hydrogen gas for the deposition of the carbon film (pg. 2) and Xu indicates that various benzene based hydrocarbons can be used (0025), providing the suggestion to use benzene as the deposition gas, where a C6 carbon hydrogen gas (i.e. benzene) is similar to a C5 carbon hydrogen gas.
Kassegne indicates that glassy carbon has sp2 hybridized carbons (0085). Kalijadis indicates that a boron-doped carbon film will have a disordered D band with greater intensity than a graphite G band (Table 2).

Kusakawa indicates that it is known to remove a resist or mask by plasma etching and then removing the remaining part with wet etching (pg. 1-2), however, there is no suggestion of removing layer by about 70% to about 90% using reactive ion etching and then removing the exposed portions of the mask layer by wet etching so as to form an undercut layer.
Therefore, the prior art does not teach or suggest recessing a soluble mask layer by about 70% to about 90% using reactive ion etching followed by wet etching to form an undercut portion so that a glassy carbon film is deposited by PECVD on the masked substrate so that exposed top surfaces of the substrate below the undercut portion remain between sidewalls of the carbon material and sidewalls of the remaining portions of the soluble mask layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718